Title: To George Washington from Major General Lafayette, 22 July 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


					
						
							My dear General
							hartfort july the 22d 1780
						
						I hasten to inform you that the Missing transport is safely arriv’d on the 19th at Boston—she is said to be a two decker and to have on Board a vast deal of powder with pieces of ordinnance, and also the Baggage of the officers of Bourbonnois—The intelligence Came this instant By an officer of our Army who Saw the Men encamp’d on the Commons from where they were to March to providence—Two American frigates were, I am told, ordered to Convoy the Ship arround to Rhode island, But as theyr orders were to Sail By to Morrow they will have time to Receive Contrary directions from the french Admiral—The inclos’d News-paper will acquaint You of Greaves’s Cruizing off Block island, and on theyr first Appearance Chevalier de ternay will Certainly dispatch an express to Boston.
						in A Conversation which I had Yesterday with General parsons he told me that he thought the Number of Your Arms in stores amounted to ten thousand exclusive of those which are Now in the hands of the Men—he Seems to be of opinion, and so is Clel Wadsworth that there is No inconvenience in theyr State’s furnishing theyr drafts with arms, and Giving even a larger proportion if Thought Necessary—they say those Arms May be By the 5th of August at King’s Ferry—I was So particular as to Make Myself Certain that this demand will not in the least impeach any other Measure, and as it would be too distressing to fall short on that article, I will take on Myself, tho in a private Capacity, to persuade the Governor and Council in the Measure of Arming every one of the Men whom they send out, and forwarding the arms to King’s Ferry or west point as you May direct.
						As to the Matter of Ammunition, General parsons thinks that (as far as he May Guess) Near fifty tons of powder Might be Collected—Clel

Wadsworth Says he Can’t ascertain the quantity—they have three Mills, and from what I Can Collect—I am Certain that if You attak Newyork this State will do every thing in theyr power—I will foretell the Governor that he will have a Large demand of Ammunition, and let you know how much we are to depend upon as far as I May Guess from his Answer—Machushushet have Say—they a Vast deal of powder.
						I intend to Breakfast at Newport the day after to Morrow, and as Soon as I Can Make out any thing worth the while from My Conversations with them, I will Let you know every Matter that May be interesting. With the highest Respect and Most tender friendship I have the hon. to be, dear general Your most obedien⟨t⟩ humle Servan.
						
							Lafayette
						
					
					
						I Am told that the french are in a Great want of vegetables—I think it will be Agreable to them to forward theyr waggons and horses as much as possible.
					
				